Citation Nr: 0841684	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  07-06 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel












INTRODUCTION

The veteran served on active duty from December 1973 to July 
1987.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, Massachusetts, which denied entitlement to the 
benefit sought.


FINDING OF FACT

The preponderance of the evidence weighs against the finding 
of a current medical diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for a grant of service connection for PTSD are 
not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). 

The provisions of 38 C.F.R. § 3.159 have been in part 
revised. These revisions are effective as of May 30, 2008. 73 
Fed. Reg. 23,353-23,356 (April 30, 2008). The final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established. VA may continue 
to have an obligation to provide adequate 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied and compliant notice was not previously provided. See 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2007). 

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The RO has notified the veteran of what evidence would 
substantiate his claim through VCAA notice correspondence 
dated January and July 2006 which informed him as to each 
element of satisfactory notice set forth under the Pelegrini 
II decision. The February 2007 Statement of the Case (SOC) 
explained the criteria to substantiate a claim for service 
connection and effectively readjudicated the claim subsequent 
to notice and development. The VCAA notice indicated the 
joint obligation between VA and the veteran to obtain 
pertinent evidence and information, including that VA would 
undertake reasonable measures to assist in obtaining further 
VA medical records, private treatment records and other 
Federal records. See Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002). Furthermore, the RO's July 2006 
correspondence included an addendum providing notice 
concerning both the disability rating and effective date 
elements of a pending claim for benefits.

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim. 
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The 
VCAA notice did not precede the June 2006 rating decision on 
appeal. However, the veteran has had an opportunity to 
respond to the January and July 2007 VCAA notice letters in 
advance of the April 2008 Supplemental SOC (SSOC) 
readjudicating his claim. There is no indication of any 
further available evidence that must be associated with the 
record. In response to the January 2007 correspondence he 
specifically indicated that he had no additional evidence or 
information to provide. The veteran has therefore had the 
full opportunity to participate in the adjudication of the 
claim. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).                

The RO has taken appropriate action to comply with the duty 
to assist the veteran including obtaining service treatment 
records, records from his personnel file, VA outpatient 
records, and records from private treating physicians. The 
veteran has also undergone a VA psychiatric examination. See 
McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see 
Charles v. Principi, 16 Vet. App. 370 (2002). In support of 
his claim, he has provided a copy of a private psychiatric 
evaluation, and several personal statements. He has not 
requested the opportunity to testify at a hearing in support 
of his claim. The record as it stands includes sufficient 
competent evidence to decide the claim. See 38 C.F.R. § 
3.159(c)(4). Under these circumstances, no further action is 
necessary to assist the veteran. 

In sum, the record reflects that the facts pertinent to this 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim on the merits.


Analysis of the Claim

The veteran seeks service connection for PTSD. Because the 
preponderance of the competent evidence rules out a diagnosis 
of PTSD due to the veteran's identified stressor from service 
or any other incident of his service, the claim will be 
denied. 

Service connection may be granted for any current disability 
for which it is established was caused by a disease or injury 
incurred or aggravated during active duty service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303(a) (2008). 

The criteria for establishing service connection for PTSD 
are: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor. 
38 C.F.R. § 3.304(f) (2008). A diagnosis of PTSD must be 
established in accordance with 38 C.F.R. § 4.125(a), which 
provides that all psychiatric diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV). 38 C.F.R. § 3.304(f). 

The third prong of the test for service connection for PTSD 
is consistent with fundamental law regarding compensation for 
service-related incidents:  the claimant must have a 
"disability" within the meaning of the law. By 
"disability" is generally meant "an impairment in earnings 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations."  38 C.F.R. § 4.1; 
see Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) 
(Citing with approval VA's definition of "disability" in 38 
C.F.R. § 4.1 and "increase in disability" in 38 C.F.R. § 
3.306(b)); Felden v. West, 11 Vet. App. 427, 431 (1998); see 
also Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or other physical or 
mental defect."). 

The veteran states as the alleged stressor from service an 
auto accident in 1983 while on leave in which he injured his 
left knee. Service treatment records include a June 1983 
evaluation report from the community hospital at Fort Knox 
stating that the veteran was in a car accident six days 
previously and was taken to a local hospital where he 
received stitches for some lacerations. Another report that 
month indicates the veteran's left knee was injured in the 
accident. These service records objectively confirm the 
claimed incident, and thus at least as to stressor 
verification, that requirement is met. 38 C.F.R. 3.304(f).  

However, although the veteran is shown to have had an in-
service stressor, remaining is the question of a diagnosis of 
PTSD in accordance with law. 

Treatment records show a March 1982 psychiatric evaluation on 
which the diagnosis was dysthymic disorder with minimal 
impairment, alcohol addiction not otherwise specified, and 
obsessive compulsive personality disorder. The October 2005 
report of a psychiatric evaluation by E.H., MD, indicates the 
veteran's report that while he was stationed at Fort Knox, he 
was involved in an auto accident. 

The veteran described symptoms of nightmares at least one to 
two times per week, loss of sleep, waking in a panic and 
sweats lasting from one to two minutes, and flashbacks one to 
two times per week. He also had intrusive thoughts, 
hypervigilance, episodes of depression and low energy, and 
severe impairment of recent memory. The psychiatrist further 
indicated the veteran socialized infrequently with family and 
friends only. He had frequent episodes of anger, sadness and 
fear which suggested that the prefrontal cortex was 
dysfunctional. He would hear his name being called once per 
week and hear cars drive up at his residence occasionally. 
While the psychiatrist diagnosed chronic PTSD and then-
current chronic major depression, he did not allude to the 
source of his information, other than the veteran's 
subjective history.  

The veteran underwent VA psychiatric examination in April 
2006. The examiner indicated his review of records from the 
claims file including multiple medical progress notes 
concerning several medical problems through the years, the 
above-mentioned October 2005 evaluation, and a listing of the 
veteran's medications. The history of present illness was 
that the veteran described an automobile accident that 
occurred either in 1983 or 1986 while he was driving his 
vehicle on the grounds of Fort Knox. The veteran indicated 
that he had multiple symptoms as a result of this accident, 
with nightmares and flashbacks from the incident.

The examiner noted in reviewing the case history that the 
veteran's alcohol intake increased during his time in the 
service. That the examiner noted the veteran's extensive 
history clearly evidences a comprehensive review of the 
claims folder. Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); 
Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) (Regarding the 
duty of VA to provide medical examinations conducted by 
medical professionals with full access to and review of the 
veteran's claims folder). 

The examiner noted that the veteran was the subject of 
disciplinary action at various points, including action for 
an incident of driving under the influence of alcohol (DUI 
)in the 1970s, and had at least two incidents in the Army 
where he was compelled to submit for alcohol counseling. He 
was demoted in rank on one occasion due to his alcohol abuse. 
The examiner noted that the veteran first accessed mental 
health care in approximately October 2005. He had never been 
psychiatrically hospitalized. On mental status examination 
the veteran was oriented in all spheres. It appeared that the 
veteran's mental faculties were somewhat slowed and he had 
trouble with his memory. Other than this he was considered to 
be a truthful although not necessarily a reliable historian. 
Mild psychomotor retardation was noted. Speech and thought 
processes were goal directed. Mood and affect were blunted. 
The veteran did not appear anxious or depressed, and was not 
suicidal, homicidal, psychotic, manic, hypomanic, obsessive 
or compulsive. Insight and judgment were fair.

The diagnosis was alcohol dependence, in full remission. In 
the opinion of the examiner the veteran did not have PTSD. 
The examiner indicated that he was exposed to one traumatic 
event in service. The examiner further stated that the 
veteran was alcohol dependent for many years and stopped 
drinking 12 years ago, and the former alcohol dependence was 
a likely cause of his blunted affect, difficulty sleeping, 
and difficulty with memory. His opinion was that the symptom 
profile the veteran endorsed was not sufficient to establish 
a diagnosis of PTSD. The psychiatrist considered the veteran 
to be minimally disabled, and expressed the opinion that the 
veteran's service did not play a direct causative roll in his 
psychiatric problems. The examiner noted that alcohol 
dependence also was unrelated to the car accident during 
service. In an examination addendum later that month, the 
psychiatrist clarified that the veteran did not have another 
Axis I diagnosis besides alcohol abuse in remission that 
would account for his mental status.

There are divergent medical opinions as to the question of a 
diagnosis. Under such circumstances, it is the province of 
the Board to weigh these opinions, and their underlying 
bases, and determine which to accept as the most persuasive. 
See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (the Board 
may consider and evaluate the underlying basis of an opinion 
on a medical question, and determine whether to accept such 
an opinion under the circumstances). See also Schoolman v. 
West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 
Vet. App. 22, 30 (1998); Swann v. Brown, 5 Vet. App. 229, 233 
(1993). In so doing, the Board is mindful that it cannot make 
its own independent medical determination and there must be 
plausible reasons for favoring one medical opinion over 
another. Evans, 12 Vet. App. at 31. See also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet. App. 171 (1991). 



In assessing evidence such as medical opinions, the degree of 
probative value to be afforded this evidence depends upon 
factors such as the physician's objective examination of the 
veteran, the knowledge and skill in analyzing the data, 
including that comprised in medical history, and the medical 
conclusion the physician reaches. See Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993). The opinion must be considered 
as to the clinical data used to formulate the opinion, its 
rationale, or any other factors that would give it substance. 
Bloom v. West, 12 Vet. App. 185, 187 (1999).   

Furthermore, whether the physician has provided a basis for 
his opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits. Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998). Other factors for assessing the 
probative value of a medical opinion are the medical expert's 
access to the claims file and the thoroughness and detail of 
the opinion. See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000); Boggs v. West, 11 Vet. App. 334, 340 (1998). See also 
Bielby v. Brown, 7 Vet. App. 260, 269 (1994) (medical opinion 
was of diminished evidentiary value when physician failed to 
review veteran's record before rendering an opinion).

The Board has thus evaluated the varying medical opinions on 
the veteran's clinical diagnosis according to these 
considerations and has determined that the April 2006 VA 
examiner's opinion is the most objectively grounded and well-
reasoned. The VA examiner provided his conclusion that the 
criteria for a diagnosis of PTSD were not met after a 
detailed records review, which significantly included 
considering the October 2005 private psychiatric report, and 
the remaining entire medical history post-service. The VA 
psychiatrist reviewed the veteran's reported history of 
events as well, as occurred on the October 2005 private 
evaluation. The direct consideration also of service records 
nonetheless carries considerable importance as to the 
determination of probative value. Shipwash, supra. This is 
particularly apt as the VA treatment provider noted some 
apparent lapses in memory that would indicate the veteran 
might not have been an entirely reliable historian on details 
of events. 

The review of medical evidence since service is of greatest 
value here as the dispositive issue is the diagnosis. While 
the April 2006 examiner did not expressly note having 
analyzed service treatment records, or personnel history, the 
account of events from service the psychiatrist provided is 
generally corroborated by the record. This includes 
documentation of a past DUI, and two letters of reprimand for 
driving with excessive blood alcohol content which show a 
history consistent with what the examiner eventually 
indicated as the only diagnosable mental health disorder, of 
alcohol abuse in remission. As a result, the history compiled 
is accurate in several areas. Swan v. Brown, 5 Vet. App. 229, 
233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described); see also Kowalski v. Nicholson, 19 Vet. App. 171, 
179 (2005) (holding that it is error to reject a medical 
opinion solely on the basis that the medical opinion was 
based on a history given by the veteran, and that a 
claimant's report must be examined in light of the evidence 
of record).  

The April 2006 VA examination report likewise offers a 
detailed rationale in considering the entire range of mental 
health history and current symptomatology in formulating a 
diagnosis. The report addresses the history of alcoholism now 
in remission as an alternate diagnosis, and identifies this 
as the correct and only diagnosis. The October 2005 report in 
comparison did not discuss or otherwise account for this 
factor. To the extent that a claimant bases a claim for 
direct service connection on an incidence of substance abuse 
during service, moreover, that does not amount to a viable 
theory of recovery. 38 U.S.C.A. § 105; 38 C.F.R. § 3.301(d). 
See also VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (June 9, 1999). 

In reference to the auto accident which the veteran has 
identified from 1983 there is no suggestion that alcohol was 
a cause. The examiner's consideration of past alcohol use is 
still relevant to what he determined was the proper 
diagnosis. The examiner's reasoning further addresses the 
claimed stressor itself and that it centered around one 
episode with limited or no physical injury, and among several 
other circumstances of service. The question of the 
"sufficiency" of a stressor is an independent medical 
determination, and in fact is to be presumed for purposes of 
adjudication when there is a "clear diagnosis" of PTSD. See 
Cohen, 10 Vet. App. at 140. In this instance however, the VA 
psychiatrist has declined to diagnose PTSD  because in he 
found the claimed stressor did not fit within the criteria of 
what would support that diagnosis. 

The VA psychiatrist's opinion is more probative. As indicated 
the basis of this opinion in a claims file review is one but 
not the only factor that substantiates its probative value, 
as it is more thorough in its scope and rationale. The 
provision of a clinical diagnosis is also one requiring a 
medical determination, and which cannot be established by the 
veteran himself as he is a layperson without the requisite 
background and training. Rather, consistent medical evidence 
would be necessary. See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). The preponderance of the medical opinion evidence in 
this case is against concluding that the diagnosis of the 
disability claimed is warranted.

As the first element of a valid claim for service connection 
is competent evidence of a current disability, absent a 
present diagnosis of PTSD this claim cannot be substantiated. 
See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."); 38 U.S.C.A. § 1110. The most persuasive 
evidence does not show that this element of the claim on 
appeal has been met. 

For these reasons, the Board is denying the claim for service 
connection for PTSD. The preponderance of the competent 
evidence is unfavorable, and under these circumstances the 
benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).







ORDER

Service connection for PTSD is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


